Citation Nr: 0727793	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for rheumatic fever with 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for rheumatic fever with residuals.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2006.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Service medical records are not available, presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).

2.  There is no evidence of rheumatic fever during service 
and the probative medical evidence does not relate the 
current claimed chronic disabilities to any incidence of 
military service, including alleged recurrent episodes of 
rheumatic fever. 


CONCLUSION OF LAW

Service connection is not warranted for residuals of 
rheumatic fever.  38 U.S.C.A. § 1155, 5103, 5107, 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2004 and March 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The veteran's service records from his period of active duty 
service are fire-related, presumably destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  In 
such cases, there is a heightened obligation to assist the 
claimant in the development of his case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

Correspondence from the NPRC, dated in April 2003 and May 
2004, informed the veteran that his service records were 
fire-related and requested that he submit alternative 
evidence to show his claimed disabilities were related to 
service.  The veteran completed a VA Form 13055.  In June 
2004, the NPRC conducted a search of the clinical treatment 
records and morning reports at Ft. Knox, Kentucky dated 
between January and February 1958, based upon information the 
veteran provided.  The search was unsuccessful.  In a letter 
dated in July 2006, VA informed the veteran of all measures 
taken to obtain service medical records, including records of 
hospitalization, and military reports.  The RO has either 
requested or obtained all identified and available evidence 
relating to the veteran's claim.  Thus, because of the 
actions taken by VA, there has been substantial compliance 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Board will adjudicate the claim.




Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, heart disease, 
and diabetes, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The veteran contends that he developed rheumatic fever during 
military service, and as a result incurred chronic residuals 
including an enlarged heart, rheumatoid arthritis, diabetes, 
and hypertension.  The Board has considered his contentions, 
but finds however, that the preponderance of the evidence is 
against the claim.  

Initially, the Board observes that the record is negative for 
evidence showing that rheumatic fever was manifested during 
service.  As previously indicated, the veteran's service 
medical records are unavailable.  In July 2004 
correspondence, the veteran was informed of the RO's 
unsuccessful efforts to obtain his service medical records.  
The effort included an attempt to locate alternative records 
to help assist the veteran in substantiating the claim, 
specifically morning reports from the Ft. Knox, Kentucky 
medical records database, where the veteran indicated he 
received treatment for rheumatic fever in service.  A 
negative written response was received.  

The claims file includes records of private medical treatment 
dated from March 1971 to April 2004.  These records show 
treatment for several disorders, but are negative for current 
treatment of the specific claimed disabilities of rheumatoid 
arthritis, hypertension, diabetes, or an enlarged heart.  In 
a July 1979 private medical note, it was indicated that the 
rheumatoid factor was negative.  A few of the records reflect 
a questionable history of rheumatic fever.  The evidentiary 
record also includes an August 2004 medical nexus opinion 
from D. M., M.D., who stated that the veteran does suffer 
from hypertension and arthritis, and that his history of 
rheumatic fever during military service and could have 
initiated his hypertension and arthritis years later.  

The claims file contains a report of a January 1998 VA 
examination.  At that time the veteran reported a two-week 
history of sore throat, fever, and symptoms of an upper 
respiratory infection, with subsequent bilateral edema of the 
feet, during basic training.  The veteran stated that after 
discharge, he was informed by a private physician that those 
previous symptoms had in fact been rheumatic fever.  However, 
the diagnoses rendered by the examiner did not include 
rheumatic fever as a basis for any disability.

At his hearing in April 2006, the veteran testified that he 
first developed rheumatic fever in 1958 during basic 
training.  He stated that he was hospitalized for about six 
to eight weeks for this first occurrence, and that the fever 
reoccurred while he was on overseas duty in Germany.  The 
veteran testified that sometime after discharge he developed 
fertility problems and upon evaluation by two private 
physicians, Dr. M. and Dr. L., he was informed that his 
fertility problems had been caused by the rheumatic fever.  
The veteran indicated both physicians were currently 
deceased.  

Based upon the available evidence, the Board finds that 
service connection is not warranted for residuals of 
rheumatic fever.  In this regard, the Board notes that the 
notations in the private treatment records which reference a 
previous history of rheumatic fever were based entirely upon 
the veteran's completely unsubstantiated report of his 
military medical history.  More importantly, none of the 
records contain medical nexus opinions which establish a 
causal connection between any of the veteran's current 
chronic disabilities and rheumatic fever which manifested 
during military service.  However, United States Court of 
Appeals for Veterans Claims has held that, "evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence".  See LeShore v. 
Brown, 8 Vet.App. 406, 408-09 (1995) 

Also, the Board finds that the medical nexus opinion from D. 
M., M.D. is not probative evidence and therefore is not 
dispositive of the issue on appeal.  The credibility and 
weight to be attached to such medical opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The Board notes that a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  The Court has also held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Here, the veteran's service medical records are unavailable, 
and there is no objective evidence to show that rheumatic 
fever manifested during the veteran's period of military 
service service.  Also, D. M., M.D.'s opinion did not offer 
any rationale as to how he determined that the veteran indeed 
experienced rheumatic fever during military service.  Rather, 
it appears that the nexus opinion was based solely upon the 
veteran's unsubstantiated report of his medical history.  
Finally, the Board also notes that the medical opinion was 
speculative at best, as it did little more than suggest a 
possibility that the veteran's arthritis and hypertension 
could have been caused by rheumatic fever.  Therefore, it is 
too speculative and does not provide the degree of certainty 
required for medical nexus evidence.  Bloom, 12 Vet. App. 
185, 187 (1999); see also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).

In sum, no probative medical evidence has been provided to 
establish that the veteran was treated for rheumatic fever 
during service, or that any current chronic disabilities are 
residuals from a prior history of rheumatic fever.  The Board 
notes further that hypertension, diabetes, and rheumatoid 
arthritis are not shown to have manifested during service; 
and there is no medical evidence that they manifested within 
one year of separation.  Therefore, service connection may 
not be awarded on a presumptive basis for any of these 
disabilities.  See 38 C.F.R. § 3.307, 3.309 (2006). 

The Board has considered the proffered lay statements as well 
as the veteran's personal testimony regarding alleged 
treatment for rheumatic fever, both during service and 
afterwards.  However, in cases such as this one, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Although 
the veteran is competent to provide evidence of visible 
symptoms, as he has not shown that he has specialized medical 
knowledge or training; his contentions are not considered 
competent evidence of the issue on appeal.  Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992). 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for rheumatic 
fever with residuals have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for rheumatic fever with residuals is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


